       Case 2:19-cv-00105-MHT-JTA Document 80 Filed 05/28/21 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

DE’ANGELO MANUEL, #266919,                     )
                                               )
          Plaintiff,                           )
                                               )
  v.                                            ) CIVIL ACTION NO. 2:19-cv-105-MHT-JTA
                                               )
KAY IVEY, et al.,                              )
                                               )
          Defendants.                          )

                                   ORDER ON MOTION

       Upon review of the motion to stay order on motion to compel filed by Defendants

Ivey and Head on May 27, 2021 (Doc. 77), and as the complaint when liberally construed

by the court seeks injunctive relief in the form of a fair consideration for parole, it is

       ORDERED that the motion is DENIED.

       DONE this _____
                 28th day of May, 2021.




                             _______________________________________
                             JERUSHA T DAMS
                             UNITED STATES MAGISTRATE JUDGE
